Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 16, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149955(62)(63)                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  JEFFREY CULLUM,                                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 149955
  v                                                                COA: 313739
                                                                   Wayne CC: 10-007013-NH
  FREDERICK L. LOPATIN, D.O.,
           Defendant-Appellant,
  and
  DEARBORN EAR, NOSE, AND THROAT
  CLINIC, P.C.,
              Defendant.
  _________________________________________/

          On order of the Chief Justice, the separate motions of defendant-appellant and
  plaintiff-appellee to extend the time to file their supplemental briefs are GRANTED. The
  supplemental briefs will be accepted as timely filed if submitted on or before July 1,
  2015.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 16, 2015
                                                                              Clerk